DETAILED ACTION
This office action is in response to communications filed on August 18, 2021 in which claims 1-31 are considered below.


Allowable Subject Matter 

1.      	Claims 1-7, 10-14, 16-24, 26, 28 and 30-31 are allowable.
	
2.	The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowance of claims 1, 13 and 20 in the instant application is because the prior arts of record fails to teach the overall combination as claimed. Claims 1 and 13 recites “determine a cause of the atypical traffic event based on visual data collected at the monitored vehicle, wherein the cause of the atypical traffic event is a the second vehicle wherein the second vehicle moved in front of the monitored vehicle or slowed down suddenly in front of the monitored vehicle to yield the tailgating atypical traffic event; or a road condition wherein a traffic control device, hazard in a road, or emergency services vehicle or personnel caused the monitored vehicle to move behind the second vehicle". Claim 20 recite “determining a safe driving score associated with the monitored vehicle, based on an elapsed period of time for which the monitored vehicle was driven, the atypical traffic event; or
the cause of the atypical traffic event; updating a cumulative or rolling driver or control system score based on a plurality of safe driving scores; determining a difference between the cumulative or rolling driver or control system score and an expected driver or control system score; and transmitting a notification based on whether the difference exceeds a predetermined threshold”. The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 


Examiner’s Amendment
3.             An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael Campos  (Reg. No. 74159) on September 22, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A system comprising:
a memory; and
a processor coupled to the memory, wherein the processor is configured to:
determine an occurrence of an atypical traffic event at or near a monitored vehicle, wherein the atypical traffic event determined is that the monitored vehicle is tailgating a second vehicle; 
determine a cause of the atypical traffic event based on visual data collected by a sensor at the monitored vehicle, wherein the cause of the atypical traffic event is:
[[a]] the second vehicle wherein the second vehicle moved in front of the monitored vehicle or slowed down suddenly in front of the monitored vehicle to yield the tailgating atypical traffic event; or
a road condition wherein a traffic control device, hazard in a road, or emergency services vehicle or personnel caused the monitored vehicle to move behind the second vehicle;
determine a severity of the atypical traffic event; and
generate a notification based on whether the driver of the monitored vehicle was not the cause of the atypical traffic event and whether the severity exceeds a predetermined threshold.

7.	(Currently Amended) The method of claim [[1]] 20, wherein the atypical traffic event determined is that the monitored vehicle ran a red light, and:
the cause of the atypical traffic event is determined to be the road condition wherein a traffic guard or secondary traffic control device directed the monitored vehicle to run the red light.
8 - 9.	(Canceled)
13.	(Currently Amended) A non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, cause the computing device to perform operations comprising:
determining an occurrence of an atypical traffic event at or near a monitored vehicle, wherein the atypical traffic event determined is that the monitored vehicle improperly crossed a lane marker; 
determining a cause of the of the atypical traffic event based on visual data collected by a sensor at the monitored vehicle, wherein the cause of the atypical traffic event is
a second vehicle, wherein the second vehicle moved toward the monitored vehicle causing the monitored vehicle to take evasive action; or
a road condition, wherein a traffic control device, hazard in a road, or emergency services vehicle or personnel caused the monitored vehicle to cross the line marker;
determining an impact of the atypical traffic event on a score for a driver of the monitored vehicle based on the cause; and
generating a notification based on whether the impact on the score exceeds a threshold amount.

16.	(Currently Amended) The method of claim [[13]] 20, wherein the atypical traffic event determined is that the monitored vehicle experienced a hard braking event, and:
the cause of the atypical traffic event is determined to be the second vehicle wherein the monitored vehicle reacts to a sudden change of speed or position of the second vehicle; or
the cause of the atypical traffic event is determined to be the road condition wherein a red or yellow light, stop sign, brake light of another vehicle, other traffic control device, hazard in a road, or emergency services vehicle or personnel was not visible in a good time to allow the monitored vehicle to react.
19.	(Currently Amended) The non-transitory computer readable medium of claim 18, the operations further comprising sending the visual data collected to a remote data collection site whenever the atypical traffic event meets a certain predetermined condition based on the comparison to the set of rules.
20.	(Currently Amended) A method comprising:
determining, by a processor of a computing device, an occurrence of an atypical traffic event at or near a monitored vehicle;
determining, by the processor, a cause of the of the atypical traffic event based on visual data collected at the monitored vehicle, wherein the cause of the atypical traffic event is 
a second vehicle; or
a road condition;
determining, by the processor, a safe driving score associated with the monitored vehicle, based on:
an elapsed period of time for which the monitored vehicle was driven, 
the atypical traffic event; or
the cause of the atypical traffic event;
updating, by the processor, a cumulative or rolling driver or control system score based on a plurality of safe driving scores;
determining, by the processor, a difference between the cumulative or rolling driver or control system score and an expected driver or control system score; and
transmitting, by the processor, a notification based on whether the difference exceeds a predetermined threshold and a criteria for a severity of the atypical traffic event.
25. (Canceled) 
26. (Currently Amended) The method of [[25]] 20, further comprising determining an affirmative compliance with predetermined safety guidelines by the monitored vehicle for the elapsed period of time.
27. (Canceled) 
28. (Currently Amended) The method of claim [[27]] 20, further comprising determining a change in the cumulative or rolling driver or control system score; and 
transmitting a notification based on whether the change exceeds a predetermined threshold.
29. (Canceled) 
30. (Currently Amended) The method of claim [[25]] 20, further comprising determining an expected driver or control system score based on at least one or more of:
		an identity of a driver or control system of the monitored vehicle;
		a vehicle type of the monitored vehicle;
		a time of day;
		a geographical location; 
		a traffic density;
		a weather condition; or
		a composition of transported goods.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663